MEMORANDUM OPINION
                                         No. 04-11-00925-CV

                                        Moises DE LA VARA,
                                              Appellant

                                                   v.

                                            Jaime GIRON,
                                               Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 369844
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 30, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. The motion states each party

will pay his own costs. The motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1(a). Costs of appeal are taxed against the party who incurred them. See id. 42.1(d).

                                                               PER CURIAM